Kelly Pruden
a a nS anaes

 

From: Charles Siragusa

Sent: Tuesday, July 14, 2020 11:09 AM
To: Kelly Pruden

Subject: US v, Wilbern June 25, 2020

Hon. Charles J. Siragusa
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Room 1360
4 aye te Rochester, NY 14614
Ssraieq of ® TEL: 585-613-4050
FAX: 585-613-4055

 

We provide quality service in support of
justice.

From: Gregory, Douglas (USANYW) <Douglas.Gregory@usdoj.gov>

Sent: Thursday, June 25, 2020 4:03 PM

To: Charles Siragusa <Charles_Siragusa@nywd.uscourts.gov>; Anne Burger <Anne_Burger@fd.org>; Sonya Zoghlin
<Sonya_Zoghlin@fd.org>; Timothy Murphy <Timothy_Murphy@fd.org>; Violanti, Joel L. (USANYW)
<Joel.L.Violanti@usdoj.gov>; Marianne Mariano <Marianne_Mariano@fd.org>

Cc: J Kehoe <Michael_Kehoe@nywd.uscourts.gov>; John Lyle <John_Lyle@nywd.uscourts.gov>; Violanti, Joel L.
(USANYW) <Joel.L.Violanti@usdoj.gov>

Subject: RE: US v, Wilbern

From: Charles Siragusa <Charles Sire gusa@nywd.uscourts.gov>
Sent: Thursday, June 25, 2020 6:55 AM

To: Anne Burger <Anne_ Burger @fd.org>; Sonya Zoghlin <Sonya_Zoghlin@fd.org>; Timothy Murphy

<Timothy Murphy@fd.org>; Gregory, Douglas (USANYW) <DGregory@usa.dgj.gov>; Violanti, Joel L. (USANYW)
<JViolanti@usa.doj.gov>; Marianne Mariano <Marianne Mariano@fd.org>

Cc: J Kehoe <Michael Kehoe @nywd. uscourts.gov>; John Lyle <John Lyle@nywd.uscourts.gov>

Subject: FW: US v, Wilbern

 

Dear Counsel:

Regarding the above captioned case, ! write in response to the
attached letter from Ms.Burger that was received yesterday about 6:30 pm.
1
First, | would direct the government to respond in writing by Monday June
29, 2020 by 12:00 pm. and state its position. Second, | would direct the
defense to provide some clarification, so | can properly consider its request
that:

In light of this information, counsel respectfully requests that the Court
authorize the defense to speak to Mr. (further regarding 1) his
use of the Google search engine and 2) the race-based comments he
described being brought to his attention by a fellow juror. In the
alternative, counsel requests that the Court conduct an inquiry into
these issues. If the Court agrees, the defense could speak with Mr.
MEE remotely either by telephone or video-conferencing, due to the
risks associated with the COVID-19 pandemic. Likewise, the Court
could conduct an inquiry of Mr. EE via video conferencing.

First, when specifically “[eJarlier this year, before the COVID-19-related
State of emergency,” did Ms. Francati interview Mr. | and obtain the
information related in Ms. Burger’s correspondence? Second, why was the
Court and opposing counsel not notified at that time of the substance of the
interview and the defense concern about potential misconduct? Third, why,
at the very least, when the defense made its adjournment of sentencing
requests was the Court and opposing counsel not alerted? Finally, was Ms.
Francati’s conduct in accordance with the state of the law in the Second
Circuit? As to his last question, | direct counsel to the following:

The Court of Appeals for the Second Circuit has unambiguously
prohibited parties from questioning jurors after the verdict without at
least notice to the Court and opposing counsel. United States v.
Schwarz, 283 F.3d 76, 98 (2d Cir.2002) ( “[W]e have established the
requirement that ‘[a]t a minimum, ... notice to opposing counsel and the
court should be given in all cases' before engaging in any post-verdict
inquiry of jurors.”) (quoting United States v. Moten, 582 F.2d 654, 665-
66 (2d Cir.1978)). See also United States v. Brasco, 516 F.2d 816, 819
n. 4 (2d Cir.1975) (noting that in the context of a full-scale examination
of jurors, “post-trial questioning of jurors must only be conducted under
the strict supervision and control of the court ....” (internal quotation
marks omitted)). Such a rule is necessary because, as recognized in

2
Moten, a “serious danger exists that, in the absence of supervision by
the court, some jurors, especially those who were unenthusiastic about
the verdict or have grievances against fellow jurors, would be led into
imagining sinister happenings which simply did not occur or into saying
things which, although inadmissible, would be included in motion
papers and would serve only to decrease public confidence in
verdicts.” Moten, 582 F.2d at 665.

United States v. Sattar, 395 F. Supp. 2d 66, 75 (S.D.N.Y. 2005), aff'd sub
nom. United States v. Stewart, 590 F.3d 93 (2d Cir. 2009).

Hon. Charles J. Siragusa
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Room 1360
Sach 2 Rochester, NY 14614
Qrsrar0 of ™ TEL: 585-613-4050
FAX: 585-613-4055

 

We provide quality service in support of
justice.

From: Kathy Allen <Kathy Allen@nyivd.uscourts.gov>

Sent: Wednesday, June 24, 2020 6:57 PM

To: Charles Siragusa <Charles Siragu ia@nywd.uscourts.gov>
Subject: Fwd: US v, Wilbern

Letter from Anne Burger attached

Sent from my iPhone

Begin forwarded message:
From: Anne Burger <Anne_Burger@fd.org>

Date: June 24, 2020 at 6:29:22 PM EDT

To: Kathy Allen <Kathy Allen@nywd.uscourts.gov>

Ce: "Douglas Gregory" <Dcuglas.Gregory@usdoi. ov>, "Joel L. Violanti" <Joel.L.Violanti@usdoj.gov>,

Sonya Zoghlin <Sonya_ Zoghlin@fd.org>, "Timothy Murphy" <Timothy Murphy @fd.org>
Subject: US v, Wilbern

Good afternoon Kathy,
Attached is a letter relating to the above matter.

Thanks
